AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT Cou T CLf-!-il-.
                                                                     ,_ _ _ ---CC)LJRT                              :_,$i)l~l~IC.l
                                                                                                     SOUTl-iF'Pf\J ;·i1C:.TR!C·1   or   Ci.\L\F-ORNIA
                                         SOUTHERN DISTRICT OF CALIFORNIA                              BV   - - - MW\,b                        'f PUTY

             UNITED STA TES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November 1, 1987)
                       LYNN MORRIS
                                                                       Case Number:          ISCRI 183-LAB

                                                                    EZEKIEL CORTEZ, RET
                                                                    Defendant's Attorney
REGJSTRA TION NO.                 69057298
D-
~    pleaded guilty to count(s)        ONE OF THE INFORMATION

D
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                    Nature ofOffeuse                                                                        Number(s)
18USC641                           EMBEZZLEMENT OR THEFT OF PUBLIC MONEY,                                                          I
                                   PROPERTY, OR RECORDS OF MORE THAN $1,000




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    are         dismissed on the motion of the United States.

     Assessment: $100.00
~



~    No fine                 D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic ci.rcumstances.

                                                                    November 5 2018
                                                                    Date of.Imposition of

                                                                           LtUuj A
                                                                    HON. LARRY ALAN BURNS
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                         18CR1183-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 LYNN MORRIS                                                             Judgment - Page 2 of 5
CASE NUMBER:               l 8CRI 183-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 24MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       CAMP FACILITY DESIGNATION.
       MAXIMUM PLACEMENT IN RRC/RELEASE AT EARLIEST DATE POSSIBLE.




 ~     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at - - - - - - - - - A.M.                        on
                                                                   -----------------~

      .D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              --------------~

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR1183-LAB
      AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                      LYNN MORRIS                                                                                   Judgment - Page 3 of5
      CASE NUMBER:                    ! 8CR1183-LAB

                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
IZl         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
IZl
            Backlog Elimination Act of2000, pursu.ant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set f011h in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                             ST AND ARD CONDITIONS OF SUPERVISION
       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notif)' the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall pennit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                         18CR1183-LAB
..
     AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:              LYNN MORRIS                                                            Judgment - Page 4 of 5
      CASE NUMBER:            l 8CR1183-LAB

                                       SPECIAL CONDITIONS OF SUPERVISION

          I. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
             Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
             contraband or evidence of a violation of a condition of release; failure to submit to a search may be
             grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
             searches pursuant to this condition.

          2. Seek and maintain full time employment.
          3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

          4. Provide complete disclosure of personal and business financial records to the probation officer as
             requested.
          5. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
             or indirectly, including ay interest obtained under any other name, or entity, including a trust, partnership
             or corporation until the fine or restitution is paid in full.
          6. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
             owned, directly or indirectly, including any interest held or owned under any other name, or entity,
             including a trust, partnership or corporation.
          7. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
             of credit without approval of the probation officer.




     II




                                                                                                        l 8CRI 183-LAB
.'
     AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

     DEFENDANT:            LYNN MORRIS                                                Judgment- Page 5 of5
     CASE NUMBER:          I 8CRI 183-LAB




     The defendant shall pay restitution in the amount of $278,183.92 unto the United States of
     America.


     This sum shall be paid as follows:


     Pay restitution in the amount of$278,183.92 through the Office of the Clerk of the U.S. District
     Court, to the victims listed below. Payment of restitution shall be forthwith. During any period of
     incarceration the defendant shall pay restitution starting January 2019 through the Inmate
     Financial Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per
     month, whichever is greater. The defendant shall pay the restitution during his supervised release
     at the rate of $100 per month. These payment schedules do not foreclose the United States from
     exercising all legal actions, remedies, and process available to it to collect the restitution
     judgment. Until restitution has been paid, the defendant shall notify the Clerk of the Court and
     the United States Attorney's Office of any change in the defendant's mailing or residence address,
     no later than thirty (30) days after the change occurs.




                                                                                         18CR1183-LAB
